Citation Nr: 0829119	
Decision Date: 08/27/08    Archive Date: 09/04/08	

DOCKET NO.  06-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ear hearing loss. 

3.  Entitlement to service connection for a chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1979.  He also periods of service with the Army National 
Guard and the Reserves between 1982 and 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Boise, Idaho, that denied entitlement to the benefits 
sought.  

With regard to the claim for service connection for left ear 
hearing loss, a review of the record reveals that the RO 
found that the claim was considered reopened, but the 
evidence "continues" to show that the condition was not 
incurred in or aggravated by military service.  With this in 
mind, the Board notes that it may reopen the previously 
denied claim, but before doing so, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board will reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen a claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).




FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied 
by rating decision dated in February 1980.  Following 
notification of the decision, the veteran did not initiate a 
timely appeal.

2.  The evidence added to the record since the 1980 RO 
decision is new and material, and the claim for service 
connection for left ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  There is no competent evidence of a nexus between any 
current left ear hearing loss and the veteran's active 
service.

4.  The veteran does not currently have right ear hearing 
loss by VA's standards.

5.  Any current chronic left knee disability is not related 
to the veteran's active service.


CONCLUSIONS OF LAW

1.  The February 1980 RO decision denying service connection 
for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence added to the record since the 1980 RO 
decision is new and material, and the claim for entitlement 
to service connection for left ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Left ear hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

4.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

5.  The criteria for service connection for a chronic left 
knee disability, to include arthritis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

Before accessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence of record reveals that there has 
been essential compliance with the mandates of the VCAA.  In 
a March 2005 letter the veteran was informed that the appeal 
period for the decision denying him service connection for 
hearing loss of the left ear had expired and that a decision 
in 1980 was now final.  He was told that new and material 
evidence was needed to reopen the claim.  He was told what 
new evidence had to consist of, as well as what material 
evidence meant.  He was informed of the reason for the prior 
denial of hearing loss to the left ear and he was told that 
new and material evidence had to raise a reasonable 
possibility of substantiating his claim.  He was further 
informed that the evidence could not simply be repetitive or 
cumulative of the evidence VA had when the claim was 
previously decided.  In August 2005 he was asked to describe 
the hearing loss symptoms he was experiencing and to explain 
what he believed caused his hearing loss.  He was asked for 
information with regard to his post service activities.  He 
was also asked to list all sources of existing private 
medical evidence or testing for hearing loss since service.  
In March 2006 he was informed that if VA granted his service 
connection claim, it would then determine an appropriate 
disability rating and an effective date for the award of 
benefits.  This complies with the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2007).

A review of the record also reveals that VA made reasonable 
efforts to identify and obtain relevant records in support of 
the claims being decided.  38 U.S.C.A. § 5103A.  VA has 
secured and associated with the claims file all evidence that 
was identified as being pertinent to the claims, including 
service treatment records and post service VA and private 
treatment records.  In a June 2006 statement an individual in 
the medical records section at a State department of 
corrections indicated that regarding a May 2006 letter 
requesting information for the veteran, she was not able to 
identify anyone by the veteran's name with his date of birth 
or Social Security number.  He was told that evidence from 
the correctional facility had not been received in a letter 
from VA dated that same month.  He was asked to contact the 
correction institution and ask them to send the records to 
VA.  There is no indication of record this was done.  The 
veteran had the opportunity to provide testimony on his own 
behalf at a hearing before a decision review officer at the 
RO in May 2006.  A transcript of the hearing proceedings is 
of record and has been reviewed.  Further, the RO afforded 
the veteran examinations with regard to both his hearing loss 
and his left knee difficulties.  The audiologic examination 
was conducted in September 2005 and the joints examination 
was accorded the veteran in January 2007.  The reports of the 
examinations are of record and have been reviewed.

In view of the foregoing, the Board finds "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what additional evidence he should 
submit to substantiate his claim(s)."  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims); Soyini v. Derwinski, 1 Vet. App. 510, 
546 (1991) (observing circumstances as to when a remand would 
not result in any significant benefit to the claimant).

Analysis of Claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102.

Service connection may be presumed for arthritis and organic 
diseases of the nervous system, to include sensorineural 
hearing loss, if the veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
after December 31, 1946, and one or both of these conditions 
becomes manifest to a degree of 10 percent or more within one 
year from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the veteran fails 
to demonstrate any one element, denial of service connection 
will result.  

A preexisting injury or disease will be considered to have 
been aggravated by active service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  See 38 C.F.R. § 3.306(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Board notes that it has reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).  

Hearing Loss in the Right Ear.

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores in the Maryland 
CNC tests are less than 94 percent.  38 C.F.R. § 3.385 
(2007).

In the instant case, the service treatment records are 
without reference to complaints or findings indicative of the 
presence of right ear hearing loss in accordance with the VA 
standards set forth above.  The initial claim for service 
connection for right ear hearing loss was not received until 
2005, a time many years following service discharge. 

The veteran was accorded an audiologic examination by VA in 
September 2005.  The claims file was reviewed prior to 
testing.  The veteran stated that he served in the Navy from 
1972 to 1979, first as a pool deck cleaner, then on an 
aircraft carrier.  He also indicated that he served in the 
National Guard from 1982 to 2000 in an artillery unit.  He 
was in the Reserves from 2000 to 2005 in a training unit.  He 
said that since separation he had worked for the forest 
service doing stand examinations, as a warehouseman, a 
roofer, a service station attendant, and now as a corrections 
officer.  Testing results showed that he had right ear 
thresholds that were normal for VA rating purposes.

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has hearing loss by VA 
standards.  Under Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
the veteran's assertions are not considered competent 
evidence of a current disability.  Therefore, inasmuch as 
there is no competent medical evidence of record diagnosing 
hearing loss in the right ear by VA standards, the Board 
concludes that service connection is not in order.  The 
evidence with regard to this issue is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  

Chronic Left Knee Disability.

The service treatment records for the veteran's active 
service from 1973 to 1979 are without reference to complaints 
or findings indicative of the presence of a left knee 
disability.

Of record is a June 2001 statement from a private physician 
indicating that the veteran was seen for follow up purposes 
for left knee pain.  The veteran was described as status post 
arthroscopic examination in the left knee, with debridement 
of a medial meniscal tear as well as chondroplasty of the 
medial femoral condyle, femoral groove, and patella.

The veteran was accorded a joints examination by VA in 
January 2007.  The claims file was reviewed by the examiner 
and specific reference was made to the veteran's medical 
records.  This included copies of service treatment records 
in 2001, 2003, 2004, and 2005.  The examiner's review of the 
records showed the first reference to a left knee problem 
occurred in 1999 at which time the veteran reported on the 
back of a Standard Form 93 that he had had knee surgery for a 
torn meniscus in 1998.  The date on the form was December 5, 
1999.  On it, the veteran checked the box "no" to whether he 
had had, or ever had had a "trick" or locked knee.  

The next reference to left knee difficulties occurred in 
2003.  There was an acute medical care note reporting a 
complaint of left knee pain and popping.  The examination was 
negative except for some swelling and lateral joint 
tenderness.  The examiner questioned the presence of a 
lateral meniscal tear and referred the veteran for orthopedic 
evaluation.  That evaluation resulted in a diagnosis of 
degenerative joint disease.  

Later in 2003 the veteran underwent a periodic medical 
examination in September and the examiner noted some crepitus 
with the left knee without any laxity.  In the report of 
medical assessment dated September 15, there was a note 
referencing a history of left knee arthroscopy.  It was noted 
that the veteran complained of an aggravation of his symptoms 
while on active duty, but that his symptoms had actually 
improved.  The examiner found no other medical records 
pertaining to the time period of question.  He noted that it 
was the veteran's contention that his left knee condition had 
been aggravated by his military service because at the time 
it occurred, he was on field duties which required a lot of 
climbing in and out of the vehicles, occasional running, and 
a lot of walking.  The examiner noted that the surgery in 
1998 consisted of a partial medial meniscectomy.  The veteran 
stated that he first noticed problems with his knee after 
slipping on the wet floor, but he recalled that he also had 
some pain problems before slipping on the floor.  Clinical 
findings and X-ray findings were recorded.  Assessments were 
made of mild to degenerative joint disease of the left knee 
and status post arthroscopic surgery of the left knee, 
currently described as stable.  The veteran reported that he 
sustained a left knee injury in 1998 or 1999 during the time 
that he was not in active duty.  His military records 
documented knee problems as occurring in the 2003 time frame, 
but did not refer to any specific injury.  Further, the 
veteran indicated that the left knee condition responded 
favorably to conservative therapy, to include light duty, 
anti-inflammatories, and physical therapy.  

Given the above, it was the examiner's opinion that the 
veteran "suffered an acute exacerbation of his underlying 
degenerative joint disease of the left knee rather than a 
permanent aggravation.  Accordingly, I do not believe that 
his left knee was aggravated beyond the expected natural 
progression of his condition by virtue of his military 
service during the January 27, 2003, to October 15, 2003, 
time.  Considering the impact of repetition based on today's 
testing, I estimate the impact to be minimal somewhere in the 
range of perhaps 10 to 15 percent at most."  The doctor's 
opinion essentially then is that the left knee experienced an 
acute exacerbation in 2003 of the ongoing degenerative joint 
disease, but was not permanently aggravated in 2003.  

There is no contrary medical opinion of record.  The examiner 
indicated that he reviewed the medical records and the Board 
finds no reason whatsoever to disagree with his 
determination.  This opinion is probative evidence that 
clearly weighs against the claim.

The Board recognizes the veteran's belief that his current 
left knee disability was aggravated by his active service.  
However, as noted above, the record does not show, nor does 
the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion as to whether a preexisting left knee disability was 
aggravated by anything that might have happened during his 
active service.  Accordingly, the veteran's opinion is not 
entitled to any probative value.  See Connolly v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of the foregoing, the Board finds that the evidence 
is against the claim for service connection for a left knee 
disability.

Service Connection for Left Ear Hearing Loss.

If new and material evidence is presented and secured with 
respect to a claim which has been previously disallowed, the 
Secretary of VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  See also 
Manio  v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously provided 
to agency decision makers.  Material evidence means existing 
evidence that, by itself, when considered with the previous 
evidence of record leads to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).



In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
not every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it would not eventually 
alter a final decision.  

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999) (holding that the presumption of 
credibility doctrine, as articulated in Evans v. Brown, 9 
Vet. App. 273 (2006), was not altered by the ruling in Hodge 
v. West, 155 Fed. 3d 1356 (Fed. Cir. 1998), and continues to 
be a binding precedent).

The evidence which must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last disposition in which the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, it is the evidence 
received after the February 1980 rating decision by the RO. 

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).

The evidence of record at the time of the denial by the RO in 
1980 included the service treatment records.  The service 
entrance examination in March 1973 included an audiogram 
study.  Notation was made of mild high tone loss of the left 
ear.  The veteran was deemed to be qualified for enlistment.  
At the time of evaluation in March 1977 for a sore throat, 
notation was made that the ear, nose, and throat were all 
essentially within normal limits.  At the time of separation 
examination in September 1979, notation was made of high 
frequency hearing loss in the left ear.  It was stated it had 
existed prior to service.

In March 2005 the veteran submitted an application to reopen 
his claim.  Additional evidence received since the 1980 
written decision includes reports of medical treatment and 
evaluation showing high frequency hearing loss in the left 
ear.  Also, it was indicated that the veteran had had 
additional periods of active duty, including one from August 
2004 to January 2005.

The evidence included an unsigned statement dated in 
September 2003 indicating that the veteran was seen on an 
outpatient basis at the Naval Training Center in Orlando, 
Florida, for complaint of recurring hearing loss of the left 
ear.  It was stated that "injury occurred to left ear during 
basic training, significant hearing loss to left ear caused 
by working under water with no ear protection, duty since 
with artillery..."

Based on the fact that the veteran had additional service 
time and based on his February 2004 audiologic evaluation 
indicating that the veteran "has had a known hearing loss 
basic training in 1973," the Board finds this constitutes new 
evidence, in that it was not part of the record before the RO 
issued its final 1980 decision.

Accordingly, after careful consideration of the evidence, the 
Board finds that new and material evidence sufficient to 
reopen the claim of entitlement to service connection for 
left ear hearing loss has been received.  See 38 C.F.R. 
§ 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As 
such, this new evidence alters the previous evidentiary 
picture and, indeed, raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156, 3.303; 
Hodge, supra.  New and material evidence having been 
received, the claim of service connection for left ear 
hearing loss is reopened.





The Board will now consider the claim for left ear hearing 
loss on the merits.

As noted above, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Also, as indicated above, to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

At the time of enlistment examination in March 1973, 
audiometric testing showed high frequency hearing loss in the 
left ear.  The veteran was deemed to be qualified for 
enlistment.  There were no complaints or findings with regard 
to left ear hearing difficulties during service.  At the time 
of separation examination in September 1979, audiometric 
testing again showed high frequency hearing loss in the left 
ear.  It was indicated the hearing loss had existed prior to 
service.

Other pertinent evidence includes the report of an 
audiometric examination done by the service department in 
September 2003.  Reference was made to "routinely noise 
exposed, H-2, asymmetric hearing loss, masking required, high 
freq. hearing loss...The examiner noted this was a 
"longstanding hearing loss left ear secondary to noise trauma 
to L."  It was indicated there had been no significant change 
since 1982.

The veteran was accorded audiometric testing by VA in 
September 2005.  The claims file was reviewed by the examiner 
prior to testing.  Reference was made to the service medical 
records showing enlistment audiogram in 1973 with a 
preexisting left ear hearing loss.  It was stated this was 
not aggravated by military service because a 1979 audiogram 
study showed the same left ear hearing loss.  Studies in 2003 
and 2004 showed the same left ear hearing loss from 2000 to 
6000 Hertz.  It was noted that the veteran's service in the 
Navy from 1973 to 1979 included work as a pool deck cleaner 
and then on an aircraft carrier.  His service with the 
National Guard from 1982 to 2000 was in an artillery unit, 
where he stated he was "on the gun line a lot and in noisy 
track vehicles."  He served in the Reserves from 2000 to 2005 
in a training unit and in 2003 and 2004 he went on active 
duty to Fort Carson, Colorado, where he helped train units 
going overseas with the firing of M-16 rifles.  He used 
hearing protection during the training.  Following service he 
worked for the forest doing stand examinations, as a 
warehouseman, a roofer, a service station attendant, and a 
corrections officer.  Following testing it was stated that 
the left ear showed a mild sloping to moderate sensorineural 
hearing loss.  The examiner stated that "the veteran's 
current left ear hearing loss is less likely than not due to 
excessive noise exposure during active duty."

The aforementioned opinion is the most probative opinion of 
record.  It is based on a review of the entire claims file 
and makes reference to both the service treatment records and 
the post service medical evidence.  The veteran's assertions 
regarding his hearing loss are not considered competent 
evidence of a medical nexus as the record does not reflect 
that the veteran possesses a record as to grave medical 
knowledge to provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  As a result, 
the Board concludes that the veteran's preexisting left ear 
hearing loss was not incurred in or aggravated by his 
military service.  Accordingly, the claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for a chronic left knee disability is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


